Citation Nr: 1101978	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-14 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The Veteran served on active duty from May 1944 to April 1946.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2008 rating decision by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Philadelphia, 
Pennsylvania, that continued the current noncompensable rating.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss manifests at Roman 
Numeral Level I, and his left ear hearing loss manifests at Roman 
Numeral Level IV.  

2.  An exceptional pattern of hearing impairment is not 
manifested.


CONCLUSION OF LAW

The requirements for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 
4.7, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in July 2008 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant, what part VA will attempt to obtain, 
and notice of how disability ratings and effective dates are 
assigned.  The Board finds the letter fully time- and content-
compliant.  38 C.F.R. § 3.159(b); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  He was 
provided the opportunity to present pertinent evidence and 
testimony throughout the claims process.  In sum, there is no 
evidence that VA failed to assist him with his claim.  38 C.F.R. 
§ 3.159(c).  Therefore, the Board may address the merits of the 
appeal.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Treatment records have been obtained, and he has been 
afforded examinations.  The Board finds that the examinations 
were adequate to allow proper adjudication of the issue on 
appeal.  The examiners conducted complete examinations, recorded 
all findings considered relevant under the applicable diagnostic 
code, and considered the full history of the disability.  The VA 
audiologists fully described the functional effects caused by a 
hearing disability in the reports. Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath, 1 Vet. App. at 
594.  Where an increase in the level of a service-connected 
disability is at issue, however, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nonetheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this 
decision is, therefore, undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

Analysis

Evaluations of defective hearing range from non-compensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination tests 
together with the average hearing threshold level measured by 
puretone audiometry tests in the frequencies of 1000, 2000, 3000, 
and 4000 cycles per second (Hertz).  To evaluate the degree of 
disability from service-connected defective hearing, the schedule 
establishes 11 auditory hearing acuity levels designated from 
Level I for essentially normal hearing acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100.  Disability ratings for hearing loss are 
derived from a mechanical application of the rating schedule to 
the numeric designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In 
that situation, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86.  Further, when the average puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear will 
be evaluated separately.  Id.

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by an appellant or obtained on his/her 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims file 
shows, or fails to show, with respect to the claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran asserts that his hearing loss has progressively 
worsened, especially when trying to watch television and engage 
in conversation.  A friend, J.E.C., notes that she has observed 
similar symptoms when in the Veteran's company.

The July 2008 audio examination report notes the Veteran's 
hearing loss manifested as follows: hearing loss manifested as 
follows: Right ear: 500 Hertz(Hz), 10 decibels (db); 1000 Hz, 30 
db; 2000 Hz, 40 db; 3000 Hz, 40 db; 4000 Hz, 55 db; for an 
average of 41 db.  Speech recognition was 100 percent.  Left ear: 
500 Hz, 15 db; 1000 Hz, 30 db; 2000 Hz, 55 db; 3000 Hz, 65 db; 
4000 Hz, 70 db; for an average of 55 db.  Speech recognition was 
76 percent.  The examiner noted the Veteran had a moderate severe 
sensorineural hearing loss in both ears.

The findings set forth above show that no exceptional pattern of 
hearing loss was manifested, so the Veteran's Roman Numeral 
designation is determined from Table VI.  Table VI shows the 
right ear to have manifested at Roman Numeral Level I, and the 
left ear at Roman Numeral Level IV.  Those two levels intersect 
at the noncompensable rate.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

In light of the Veteran's assertions that VA did not appreciate 
the seriousness of his hearing loss, he requested another 
examination in his notice of disagreement.  In fact two more 
examinations were conducted with similar results.

The December 2008 audio examination report notes the Veteran's 
hearing loss manifested as follows: hearing loss manifested as 
follows: Right ear: 500 Hertz(Hz), 15 decibels (db); 1000 Hz, 30 
db; 2000 Hz, 45 db; 3000 Hz, 45 db; 4000 Hz, 55 db; for an 
average of 44 db.  Speech recognition was 92 percent.  Left ear: 
500 Hz, 15 db; 1000 Hz, 30 db; 2000 Hz, 55 db; 3000 Hz, 60 db; 
4000 Hz, 65 db; for an average of 53 db.  Speech recognition was 
84 percent.  The examiner again noted the Veteran had a moderate 
sensorineural hearing loss in both ears. 

The findings set forth above show that no exceptional pattern of 
hearing loss was manifested, so the Veteran's Roman Numeral 
designation is determined from Table VI.  Table VI shows the 
right ear to have manifested at Roman Numeral Level I, and the 
left ear at Roman Numeral Level II.  Those two levels still 
intersect at the noncompensable rate.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The August 2010 audio examination report notes the Veteran's 
hearing loss manifested as follows: hearing loss manifested as 
follows: Right ear: 500 Hertz(Hz), 30 decibels (db); 1000 Hz, 40 
db; 2000 Hz, 45 db; 3000 Hz, 60 db; 4000 Hz, 60 db; for an 
average of 51 db.  Speech recognition was 92 percent.  Left ear: 
500 Hz, 20 db; 1000 Hz, 30 db; 2000 Hz, 65 db; 3000 Hz, 85 db; 
4000 Hz, 80 db; for an average of 65 db.  Speech recognition was 
76 percent.  The examiner again noted the Veteran had a moderate 
sensorineural hearing loss in the right ear but a moderately 
severe sensorineural hearing loss in the left ear. 

The findings set forth above show that no exceptional pattern of 
hearing loss was manifested, so the Veteran's Roman Numeral 
designation is determined from Table VI.  Table VI shows the 
right ear to have manifested at Roman Numeral Level I, and the 
left ear at Roman Numeral Level IV.  Although the test results 
show the Veteran's left ear hearing loss to have increased in 
severity, levels IV and II still intersect at the noncompensable 
rate.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board notes and considers the June 2008 report of the 
Veteran's private physician, A.J.F., M.D.  That report notes an 
audio examination conducted in May 2008.  The part of the 
audiometric report of particular interest is the speech 
recognition scores.  That report notes speech recognition in the 
right ear of 84 percent, and 60 percent in the left ear, versus 
100 percent and 76 percent noted at the July 2008 VA examination.  
If accurate, the private test results might indicate a 
compensable rating.  Of further significance is that Ms C's 
September 2010 statement notes that the Veteran's main problem 
appears to be understanding what is said-not an inability to 
hear it.

VA regulations require that speech recognition tests be conducted 
using the Maryland CNC.  The private May 2008 test referenced by 
Dr. F does not indicate whether the Maryland CNC was used.  The 
Board is fully aware of the Court Of Appeals For Veterans Claims 
decision in Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 
4, 2011).  In that decision, the Court held that, pursuant to 38 
U.S.C. § 5103A(a), when a private examination report "reasonably 
appears" to contain information necessary to properly decide a 
claim but is "unclear" or "not suitable for rating purposes," 
and the information reasonably contained in the report otherwise 
cannot be obtained, VA has a duty to either (1) ask the private 
examiner to clarify the report, (2) request that the claimant 
obtain the necessary information to clarify the report, or (3) 
explain why such clarification is not needed.

The Board finds that a remand to ask Dr. F for clarification is 
not required in this case.  Even if the method of speech 
recognition were to be clarified, there is an additional 
deficiency in the private May 2008 test as the threshold level at 
3000 Hz was not recorded.  Apparently the test mode by the 
private examiner was to record threshold levels at 500, 1000, 
2000, 4000, and 8000, Hz, whereas VA tests include 3000 Hz and 
stop at 4000 Hz.  As a result, the Veteran's threshold level at 
3000 Hz at the private May 2008 examination is not a matter that 
can be reconstructed or clarified.  Further, the record includes 
three separate VA examinations since July 2008; so the Board has 
an accurate presentation of the Veteran's hearing loss disability 
for the entire rating period.

In light of all of the above factors, the preponderance of the 
evidence shows the Veteran's bilateral hearing loss to have 
continued to manifest at the noncompensable rate throughout the 
entire rating period.  38 C.F.R. §§ 4.4, 4.7, 4.86, Diagnostic 
Code 6100.  There is no factual basis for a staged rating.

The Board has also considered the propriety of a referral for 
consideration of an increased rating on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(1).  In light of the fact that the 
rating criteria sufficiently describe the hearing loss disability 
and its severity, the Board finds the Veteran's disability is not 
exceptional.  In the absence of an exceptional disability 
picture, there is no basis for an extraschedular referral.  See 
Thun v. Peake, 22 Vet. App. 111 (2008). 

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim(s), however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is 
denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


